Citation Nr: 1039427	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for undiagnosed illness 
manifested by anxiety or other neuropsychological signs or 
symptoms.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for undiagnosed illness 
manifested by anemia.

4.  Entitlement to service connection for undiagnosed illness 
manifested by weight gain.

5.  Entitlement to service connection for undiagnosed illness 
manifested by chronic thirst and dry mouth. 

6.  Entitlement to service connection for undiagnosed illness 
manifested by blackouts.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to special monthly compensation for erectile 
dysfunction.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to May 
1993.  He claims service in Southwest Asia.

As a preliminary matter, the Board notes that the following 
information serves to confirm that the Veteran is a Persian Gulf 
War Veteran.  He was assigned to the USS Austin (LPD 4) from 
September 1988 to May 1993.  On March 1, 1991, he was awarded the 
Southwest Asia Service Medal for service aboard LPD 4 and on 
April 23, 1991, he earned the Sea Service Deployment Ribbon.  On 
May 29, 2003, LPD-4 returned home from support of Operations 
Enduring Freedom and Iraqi Freedom.  According to 38 C.F.R. § 
3.317(d) (2010), service in the Southwest Asia theater of 
operations includes service in the Persian Gulf, the Arabian Sea, 
and the Gulf of Aden.  Resolving any remaining doubt in favor of 
the Veteran, because his ship served in support of Operations 
Enduring Freedom and Iraqi Freedom and he earned the Southwest 
Asia Service Medal, the Veteran is a Persian Gulf Veteran, within 
the meaning of 38 C.F.R. § 3.317 (2010).

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In May 2003, the RO reopened and denied a claim for service 
connection for sleep disturbance, which was characterized in that 
decision as 'trouble sleeping.'  That decision also reopened and 
denied claims for service connection for gastrointestinal 
problems, blood in the urine, and for an anxiety disorder.  This 
appeal also arises from an August 2006 RO rating decision that 
denied an application to reopen a claim for service connection 
for headaches with blackouts.  The decision also denied service 
connection for kidney problems and pain, anemia, weight gain, 
tinnitus, hypercholesterol, chronic fatigue and weakness, chronic 
thirst and dry mouth, impotence, and PTSD, and denied special 
monthly compensation based on loss of use of a creative organ.  
The Veteran's notice of disagreement (NOD) did not include 
disagreement with denial of service connection for tinnitus or 
hypercholesterol.  Therefore, those claims are not before the 
Board.

The Veteran submitted statements in June 2006 and again in 
December 2008, withdrawing his requests for hearings.  38 C.F.R. 
§ 20.704(e) (2010).  

In May 2009, the Board reopened the Veteran's claims for 
entitlement to service connection for undiagnosed illnesses 
manifested by sleep disturbances, blood in the urine, and an 
anxiety disorder, and found that no new and material evidence had 
been presented in order to reopen the Veteran's claim for 
entitlement to service connection for an undiagnosed illness 
manifested by gastrointestinal signs or symptoms.  In addition, 
the Board granted service connection for undiagnosed illnesses 
manifested by sleep disturbances, blood in the urine, chronic 
fatigue and weakness, muscle tingling, and chronic headaches.  
Finally, the Board remanded, for additional development, the 
issues of entitlement to special monthly compensation for 
erectile dysfunction and entitlement to service connection for 
PTSD and undiagnosed illnesses manifested by anxiety or other 
neuropsychological signs or symptoms, anemia, weight gain, 
chronic thirst and dry mouth, and blackouts.  These remanded 
issues are again before the Board for further appellate review.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, he 
had military service in the Southwest Asia Theater of operations 
during the Persian Gulf War.

2.  There is no competent medical evidence showing that the 
Veteran has a psychological disorder, to include undiagnosed 
illness manifested by anxiety or other neuropsychological signs 
or symptoms and PTSD, which is related to service.

3.  There is no competent medical evidence showing that the 
Veteran has anemia which is related to service.

4.  The Veteran's weight gain has been attributed by competent 
medical evidence to dietary indiscretion.

5.  The Veteran's complaints of chronic thirst and dry mouth are 
related by competent medical evidence to diabetes mellitus, Type 
2.

6.  There is no competent medical evidence that the Veteran has a 
current undiagnosed illness manifested by blackouts which is 
chronic.

7.  There is no competent medical evidence that the Veteran has 
erectile dysfunction which is related to service.

8.  There is no basis for an award of special monthly 
compensation based on erectile dysfunction.


CONCLUSIONS OF LAW

1.  A psychological disorder, to include undiagnosed illness 
manifested by anxiety or other neuropsychological signs or 
symptoms and PTSD, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2010).

2.  Anemia was not incurred in, or aggravated by, active military 
service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.159, 3.303 (2010).

3.  A chronic disability manifested by weight gain was not 
incurred in or aggravated by active service, nor may it be 
presumed as due to a qualifying chronic disability. 38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

4.  A chronic disability manifested by chronic thirst and dry 
mouth was not incurred in, or aggravated by, active service, nor 
may it be presumed as due to a qualifying chronic disability and 
diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2010).

5.  A chronic disability manifested by blackouts was not incurred 
in or aggravated by active service, nor may it be presumed as due 
to a qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.317 (2010).

6.  Erectile dysfunction was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2010).

7.  The criteria for special monthly compensation based upon 
erectile dysfunction have not been met.  38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letters sent 
to the appellant in January 2005 and November 2005 that fully 
addressed all notice elements and were sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although this notice was not provided 
until March 2006, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  

Regarding the Veteran's claim for entitlement to special monthly 
compensation, VCAA notice is not required for this issue because 
it involves a claim that cannot be substantiated as a matter of 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records and lay 
statements have been associated with the record.  

The Board notes that a remand confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its May 2009 remand.  Specifically, the RO was instructed to 
provide the Veteran with examinations to determine whether any of 
his claimed conditions were related to service or due to 
undiagnosed illnesses.  The Board finds that the RO has complied 
with these instructions by providing the Veteran with VA medical 
examinations in July and August 2009.  The Board further finds 
that the VA examination reports substantially comply with the 
Board's May 2009 remand instructions.  Stegall.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  In 
fact, the Veteran submitted a statement dated June 15, 2010, in 
which he indicated that he had no further evidence regarding his 
appeal.  Hence, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of incurrence 
or aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-service 
injury or disease and the current disability established by 
medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors and arthritis) may be presumed if 
they are manifested to a compensable degree within a year of a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
'Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability. In the absence of proof of a present disability 
there can be no valid claim.'  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

Service connection may be established for chronic disabilities 
due to undiagnosed illnesses, if there is evidence that the 
claimant: (1) is a 'Persian Gulf Veteran;' (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combinations of illnesses manifested by one or more 
signs or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3. 317.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War. 38 C.F.R. § 3. 317(d).  
In the present appeal, the Veteran served in Southwest Asia from 
September 1990 to March 1991, making him a Persian Gulf Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3. 317(a)(2).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period. 38 C.F.R. § 3. 
317(a)(3).  The six-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  Id.

A qualifying 'chronic disability' includes: (A) an undiagnosed 
illness, (B) the following medically unexplained chronic multi 
symptom illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that the 
Secretary of VA determines is a medically unexplained chronic 
multi-symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3. 
317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 3. 317(a), 
however, if there is affirmative evidence that an undiagnosed 
illness: (1) was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) was caused by a supervening condition 
or event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3. 
317(c).

When determining whether a qualifying chronic disability became 
manifest to a degree of 10 percent or more, the Board must 
explain its selection of analogous Diagnostic Code.  Stankevich 
v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Board notes that, in cases where a Veteran applies for 
service connection under 38 C.F.R. § 3. 317 but is found to have 
a disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions of 
38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service connection - undiagnosed illness manifested by anxiety or 
other neuropsychological signs or symptoms and PTSD 

The Veteran contends that he has a psychological disorder as a 
result of active duty.  He has contended that he has PTSD as a 
result of experiences while he was in the military, including the 
fact that a fellow soldier shot himself to death while on the 
ship and witnessing fellow soldiers taunting the Kurdish 
refugees, who they were sent to help, with food.

The Board notes that VA has recently amended the regulations 
regarding service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  However, these regulations still 
require a diagnosis of PTSD, and, in this case, the competent 
medical evidence of record does not reflect a diagnosis of PTSD.  
75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3) (2010)).

The Board finds that, based on the evidence of record, service 
connection is not warranted for a psychiatric disorder.  While 
several examiners have given the impression that the Veteran has 
various mental disorders over the appeals period, it appears that 
these impressions are, in general, not based upon actual 
symptoms, are based upon transient symptoms, or are simply 
reporting what has been previously noted in the Veteran's 
records.  To the extent that a diagnosis has been provided, none 
of the examiners have indicated that the diagnosed condition is 
related to the Veteran's active duty.

An April 1991 service treatment record reflects the fact that the 
Veteran overdosed on medication after receiving a letter from his 
wife.  He was diagnosed with adjustment disorder and depressed 
mood.  In a consultation report from later in April 1991, an 
examiner noted that the Veteran categorically denied suicidal 
ideation or intent at the time of taking the medication, and that 
he acted impulsively out of immaturity to tranquilize his worry 
about his wife's medical condition.  The examiner found that 
there was no evidence of a mental disorder, and the Veteran 
returned to full duty.  The Veteran was discharged from service, 
pursuant to the recommendation of a Medical Board, due to his 
bronchial asthma.  No mention was made of a mental disorder.  
There was no evidence of a mental disorder upon the Veteran's 
discharge from service.
 
A March 1996 VA medical record reflects that the Veteran had 
symptoms of PTSD and anxiety disorder.  The impression was 
alcohol induced depression; however, the examiner did not provide 
an actual diagnosis, and did not conduct a full psychiatric 
evaluation.

A February 1998 VA mental disorders examination report reflects 
that the Veteran reported that he had bad sleep problems for 
about 20 months, and that he had difficulty with concentration 
and memory.  He indicated that he often forgot things that he was 
supposed to do and that he also forgot appointments.  Upon mental 
status examination, the Veteran was pleasant and cooperative, 
with speech within normal limits.  His memory was fair to 
specific testing, and his concentration was fair.  His thought 
proves was logical and relevant at all times, and he did not 
demonstrate circumstantiality or tangentiality.  His content was 
negative for psychotic symptoms and his mood was euthymic.  He 
denied suicidal or homicidal ideation.  His insight and judgment 
were good.  He was fully oriented and had no obsessive or 
ritualistic behaviors, rate and flow of speech was normal, he 
denied panic attacks and depression and anxiety were not 
reported.  The examiner found that there was no diagnosis of a 
psychological disorder.  A contemporaneous VA general medical 
examination noted a concentration loss, but did not provide a 
diagnosis.  

An October 1998 VA neurological examination report reflects an 
impression of schizophrenia, paranoid type; however, the 
examination report does not reflect any psychological symptoms to 
support this impression.  At his October 1998 VA general medical 
examination, the Veteran reported memory loss and anxiety which 
had been present for the prior one and a half years.  The 
examiner noted the anxiety and memory loss, but did not provide a 
diagnosis and referred to the psychological examination.  The 
October 1998 VA mental disorders examination report shows that he 
indicated that he had not been aware of any nervous or mental 
problems while in the service, and had never sought treatment.  
He indicated that he thought he saw a VA psychiatrist after 
service who indicated that he had PTSD, but that no 
recommendations were made.  He complained of poor sleep and 
concentration problems.  The Veteran reported symptoms of panic 
attacks, and that he experienced panic attacks three to four 
times per day, especially around people.  The examiner noted that 
the symptoms the Veteran described were different than those 
associated with panic attacks, and that there were no symptoms of 
PTSD.  The examiner noted that he questioned the Veteran about 
depressive symptoms because his vague complaints of poor sleep, 
memory, concentration and comprehension could relate to a 
depressive disorder.  However, the examiner found that the most 
the Veteran admitted to was that he almost never cried, that he 
had inner crying twice a month, and that his sexual feelings were 
at a low level because his erections were poor and ejaculation 
was almost always accompanied by pain.  He denied suicidal 
ideation, but also stated that he could "not wait to leave the 
world," and that he felt that it is a dreadful world.  The 
examiner noted that a definite diagnosis of a psychosis could not 
be diagnosed, but that the Veteran did resemble those individuals 
who have a schizophrenic disorder of a disorganized type.  
However, the examiner found that there were no positive symptoms 
and that, although there were a number of negative symptoms, it 
was unwise to make a diagnosis based upon a number of negative 
symptoms which are also found in a depressive disorder and other 
disorders.  The Veteran did have some paranoid ideations, and 
believed that people were out to get him; however, the examiner 
noted that these people were family members who complained that 
he did not have a job and did not go out, and that this might 
indeed be true.  The examiner noted that he believed that the 
Veteran did have a number of depressive symptoms that were 
concealed.  The examiner diagnosed male erectile disorder and 
schizoid personality disorder.  

Here, the Board notes that the Veteran has reported that he had 
been diagnosed with PTSD, which he is competent to report.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, 
while the Veteran is competent to report a diagnosis, it appears 
from the record that the Veteran is referring to the March 1996 
VA examiner's opinion that the Veteran's had symptoms of PTSD.  
This examiner did not provide a diagnosis.  In addition, as will 
be noted below, the Veteran has not been given a diagnosis of 
PTSD, based upon competent medical evidence.  Finally, this 
examiner diagnosed schizoid personality disorder.  The Board 
notes that personality disorders are considered congenital or 
developmental defects and therefore are not generally considered 
a disease or injury for the purpose of service connection.  38 
C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).

At a December 1998 VA neuropsychology consultation, the Veteran 
reported feeling depressed and nervous and that he had a chronic 
difficulty with sweaty palms, which caused him to be 
uncomfortable around people.  He believed that others plotted 
against him and avoided going to the Mall for this reason.  He 
reported sleep problems which had lasted about two years.  He 
also reported memory and concentration problems.  Testing 
revealed that the Veteran had a considerable amount of confusion 
and disturbed thinking and that his ideation might have been 
quite bizarre at times.  He was extremely sensitive about the 
thoughts of others and fears that they may be plotting against 
him or having ill feelings or thoughts.  The examiner noted that 
delusions of persecution were quite likely.  The examiner also 
noted that the Veteran was chronically depressed and that he 
tended to worry excessively and ruminate to the point that 
routine daily activities were difficult.  He had very little 
energy or enthusiasm and was likely to have considerable 
underlying hostility and difficulty getting along with people in 
authority.  The examiner concluded that, taken as a whole, the 
test results were consistent with an individual who was 
experiencing considerable emotional turmoil, confused thinking, 
delusions of persecution and was generally ineffective coping 
with the demands of his life.  The examiner gave a diagnostic 
impression of schizophrenia, paranoid type and alcohol 
dependence; however, he did not confirm an actual diagnosis and 
did not provide a link to service.

A January 2003 mental health intake assessment reflects that the 
Veteran reported his psychological symptoms to be attention and 
concentration problems, frequent worry, sleep disturbances, 
constant fatigue and increased anxiety.  He indicated that these 
were not present prior to his military service, and agreed that 
his anxiety had increased as his medical problems had increased.  
He reported one previous suicide attempt in 1991, while in the 
service, when he took a lot of asthma medication on his Navy ship 
due to the stress of going to war and the discord in his 
marriage.  He denied any current use of alcohol, illicit drugs, 
or tobacco.  Upon examination, the Veteran was frustrated and 
tired from a lack of sleep, and his affect was anxious.  He was 
oriented in all spheres, and his speech was coherent, logical and 
goal directed, although loud and rapid.  He denied visual and 
auditory hallucinations, and did not endorse or verbalize any 
signs of delusions or paranoia.  Based on a cursory examination, 
the Veteran did not have any conspicuous deficits in attention, 
concentration, or memory functioning.  Judgment, insight and 
reliability all appeared adequate for the purposes of the 
interview.  The Veteran denied suicidal and homicidal ideation.  
The examiner provided the diagnostic impression of anxiety 
disorder, due to multiple medical conditions.  He was referred 
for treatment.

A May 2003 VA medical record shows that the Veteran denied 
depression, and reported that he sometimes heard voices at night 
and would hear his wife talking when she was actually asleep.  He 
indicated that he had ongoing sleep problems, which were not 
remedied with medication.  He also felt very paranoid all the 
time, and felt like someone was always watching him.  On 
examination, the Veteran was cooperative, alert and oriented to 
time, place, and person.  His speech was a normal rate and 
volume.  His affect was restricted.  His thought process was 
logical and goal directed, and he denied suicidal or homicidal 
ideation.  The examiner noted that the Veteran had paranoid 
delusions and that he reported hearing things.  His cognitive 
ability was intact.  The examiner diagnosed insomnia and noted to 
rule out sleep apnea, and psychosis, not otherwise specified.  

A May 2003 letter from the Veteran's wife supports his 
contentions that he has a memory problem, which is causing 
marital discord.

A September 2003 VA medical record shows that the Veteran still 
had concentration problems and sleeping problems at night, and 
indicated that he heard voices on a daily basis.  On examination, 
the Veteran was cooperative and was alert and oriented to time, 
place and person.  His speech was normal and his affect and mood 
were good and appropriate.  His thought process was coherent, he 
had no suicidal or homicidal ideation, and no delusions, 
hallucinations or illusions.  His insight and judgment were 
intact and good and his cognitive abilities were normal.  The 
examiner provided an impression of psychosis, not otherwise 
specified, and obsessive compulsive disorder.

A February 2004 VA medical record showed that the Veteran was 
being seen for a follow-up of his schizophrenia.  He complained 
of hearing voices and having difficulty sleeping.  On 
examination, the Veteran was cooperative, alert and oriented to 
person, place and time.  His speech was normal, his affect and 
mood were appropriate and good, and his thought process was 
coherent.  He denied suicidal or homicidal ideation, and had no 
delusions, hallucinations or illusions.  He had no anxiety and 
his insight and judgment were intact and good.  His cognitive 
abilities were normal.   The examiner gave the impression of 
schizophrenia, unspecified.  

An August 2004 VA PTSD screen was negative.  

A November 2004 private medical record showing treatment by 
T.E.P., M.D. reflects the diagnosis of bipolar, not otherwise 
specified, and PTSD.  On examination, the Veteran was alert and 
oriented, did not have obsessive compulsive disorder, and 
socialized with his family.  

A May 2005 VA medical record shows that the Veteran was pleasant 
and cooperative, that this speech was normal in rate and tone, 
his mood was euthymic.  The Veteran indicated that he felt tired 
and stressful.  His thought process was logical and coherent.  He 
denied suicidal or homicidal ideation, and had no delusions, 
hallucinations or illusions.  His anxiety was moderate and his 
concentration was normal.  His remote memory was intact and his 
judgment and insight were fair.  The examiner diagnosed PTSD, 
depression not otherwise specified, insomnia, not otherwise 
specified and psychosis by history.  In terms of the diagnosis of 
PTSD, it does not appear that the examiner had based this on the 
evidence of record or on any clinical psychiatric symptoms.  The 
Veteran did not report any stressors to the examiner, and the 
examiner noted only moderate anxiety as a symptom. 

A July 2005 VA medical record shows that the Veteran reported 
that he was doing fairly well, felt fine and had no problems.  He 
denied any current alcohol or substance problems.  His affect was 
appropriate, and he denied any current suicidal, homicidal or 
assaultive ideation.  He denied any current visual or auditory 
hallucinations.  He was alert and oriented.  The examiner noted 
that the Veteran's problem list and diagnoses were PTSD, 
depression, not otherwise specified and insomnia, not otherwise 
specified.  It appears that this examiner simply noted that 
impressions that were found in the Veteran's records, since the 
Veteran exhibited no psychiatric symptoms, and, by his own 
reports, felt fine.

A December 2005 VA medical record shows that the Veteran reported 
intermittent depression that had lasted about ten years, and that 
he had an experience while on active duty that was so 
frightening, horrible and upsetting that he had nightmares about 
it, thought about it when he did not want to, and avoided 
situations that reminded him of it.  He indicated that he 
detached from others and activities of his surroundings.  He 
denied any suicidal, homicidal or assaultive ideation, and visual 
or auditory hallucinations.  On examination, the Veteran was 
cooperative and indicated that his mood was good with 
medications.  His affect was appropriate, and his speech was 
normal in rate, form and progression.  He was alert and oriented 
times four, his judgment and insight were fair.  The examiner 
provided the impression of PTSD and depression, not otherwise 
specified, psychosis, not otherwise specified, and schizophrenia, 
unspecified, but did not provide any actual diagnosis.

A private Report of Specialized Evaluation/Assessment performed 
in August 2006 reflects that the Veteran was alert to time, place 
and person.  His speech was understandable and coherent, and his 
mood was sad, with an appropriate affect.  He denied any 
hallucinations or delusions.  He admitted to feelings of 
disappointment, frustration, confusion, anxiety and depression in 
the previous week.  He endorsed a sad mood, decreased interest in 
activities, sleep problems, decreased concentration and memory, 
feelings of helplessness and worthlessness, panic attacks (three 
per month), recurrent troubling thoughts and memories, feelings 
of detachment from others, irritability and angry outbursts, and 
feeling the need to compulsively count things.  He also had 
insomnia, symptoms of PTSD and compulsive counting.  He indicated 
that he had intrusive thoughts of his Gulf War experiences and 
expended a lot of effort to avoid thoughts and feelings 
associated with that past trauma.  The examiner gave the 
impression of cognitive disorder, not otherwise specified, 
dyssomnia, not otherwise specified, panic disorder without 
agoraphobia, and to rule out PTSD, based on service in a Combat 
Zone.  The examiner noted that his opinion was based upon 
interviewing, observing the Veteran and testing.  The examiner 
did not review the Veteran's claims file, including his medical 
records, in formulating his opinion.  In addition, the examiner 
did not provide an actual diagnosis of PTSD, and was not provided 
with any specific stressors by the Veteran upon which to base 
such a diagnosis.
 
A November 2006 initial assessment for the VA War Related Illness 
and Injury Study Center shows that the examiner noted a history 
of PTSD.  He also noted that the Veteran's psychiatric status was 
within normal limits.  The examiner provided the assessment of 
"PTSD - controlled."  In this instance, it appears that the 
Veteran did not have any symptoms of PTSD at the time of the 
examination; in fact, the examiner noted that the Veteran had a 
normal psychiatric status.  

A February 2007 VA Persian Gulf War examination report and 
subsequent letter to the Veteran show that the examiner diagnosed 
anxiety disorder, depression and PTSD; however, the examination 
report contains no evaluative data regarding the Veteran's 
psychiatric symptoms.

Pursuant to the Board's May 2009 remand, the Veteran was provided 
a special VA psychiatric examination for the purpose of determine 
the nature and etiology of any psychiatric disability.  An August 
2009 VA psychiatric examination report shows that the Veteran 
reported problems with memory and concentration.  Upon 
examination, the Veteran had no apparent impairment in thought 
processes and communication.  He was fully oriented, well-
groomed, friendly, and cooperative.  His speech was mildly 
pressured and rapid, and his mood was presented as hypomanic with 
a slightly restricted affect.  He denied suicidal intent or 
planning, homicidal intent, hallucinations and delusions.  His 
attention, memory and judgment appeared to be within normal 
limits.  The examiner noted that psychological testing results 
were inconsistent with a conclusive diagnosis of a mental 
disorder.  The Veteran denied any current substance abuse.  The 
examiner gave no diagnosis of a mental disorder.

The Board finds that the evidence of record preponderates against 
a grant of service connection for a psychiatric disorder.  While 
the record shows that several examiners have provided the 
impression of various psychiatric disorders, the record further 
indicate that the majority of the evidence reflects essentially 
normal psychiatric examinations.  It is the Board's duty to 
assess the credibility and probative value of evidence and, 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes 
that the May and September 2003 and the February 2004 examiners 
noted that the Veteran reported hearing voices in diagnosing 
psychosis and schizophrenia; however, the evidence of record 
generally shows that the Veteran denied any audio or visual 
hallucinations or illusions.  While the Veteran is competent to 
report his symptoms, and there is no reason to doubt the 
Veteran's credibility, it appears that these symptoms were 
transient, since the rest of the evidence of records reflects 
otherwise.  It appears that several of the examiners are merely 
reporting conditions found in the Veteran's VA medical records, 
without actually providing a psychiatric examination.  To the 
extent that these examination reports/examiners purport to 
provide a diagnosis without supporting clinical data, the Board 
finds that these do not constitute competent medical evidence.  
The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions)

While the Veteran's service treatment records reflect an incident 
in service when he overdosed on medications, the examiner at the 
time noted that no mental disorder was found.  There is no 
evidence of a diagnosis of a mental disorder in service.  The 
Veteran's psychiatric complaints are mainly of concentration, 
sleep and memory problems.  While the Veteran has complained of 
anxiety and depression, these appear to be transitory, as he has 
also reported feeling fine and has denied depression.  In fact, 
two examiners noted that they could not provide a diagnosis of a 
mental disorder.  To the extent that the Veteran has been 
provided with a diagnosis, based upon a psychiatric evaluation of 
his symptoms, none of the examiners have provided a link to his 
time in service.  As such, service connection cannot be granted.  
Boyer, 38 C.F.R. § 3.303.

Service connection - anemia

The Veteran contends that he has anemia which is related to his 
service in the Southwest Asia theater of operations during the 
Persian Gulf War.

Service treatment records do not show any treatment for anemia.  
In fact, on the Veteran's May 1993 Dental Health Questionnaire, 
the Veteran indicated that he had never had anemia.

An October 1998 VA genitourinary examination shows that the 
examiner diagnosed mild anemia, etiology unknown.

An August 2001 private medical record shows that the Veteran was 
diagnosed with anemia.  In September 2001, the private examiner 
noted that the Veteran's laboratory tests were normal, and 
indicated that it may have been a recent virus that accounted for 
his abnormalities.

At his February 2007 Persian Gulf War registry examination, the 
Veteran was diagnosed with anemia.
 
A July 2009 VA examination reflects the fact that the Veteran was 
diagnosed with normochromic-normocytic anemia in routine testing 
in 2007.  The examiner noted that it did not appear that the 
Veteran had been tested for iron deficiency.  This type of anemia 
would be a result of mild blood loss through urine or stool, poor 
dietary intake of iron, or be delusional from dehydration.  The 
Veteran had no history of sickle cell, and reported fatigability 
which was directly related to asthma.  He had no weakness, 
headache, chest pain or claudication.  He reported shortness of 
breath about three times a day, as a result of his asthma, which 
responded rapidly to his inhaler.  He also indicated that, about 
twice per month, he had black-outs, but no other lightheadedness.  
The black-outs reportedly lasted six to seven seconds and were 
brought on by coughing or swallowing the wrong way.  There were 
no recurrent infections or end organ pathology.  The Veteran had 
no treatment for his anemia, including transfusions.  The 
examiner concluded that there was no evidence of anemia at the 
time of the examination.  She diagnosed normochromic-normocytic 
transient mild anemia of uncertain etiology.  She noted that, 
during the time the Veteran had anemia, he was not tested for 
iron deficiency, because it was so mild.  It was not clinically 
significant, but may have been due to delusion, poor dietary 
habits, or blood loss.

Based upon the evidence of record, the Board finds that service 
connection for anemia is not warranted.  Initially, it should be 
noted that service connection under 38 C.F.R. § 3.317 is based 
upon a chronic disability which does not have a diagnosis.  
Since, historically, the Veteran has been diagnosed with anemia, 
service connection under 38 C.F.R. § 3.317, for an undiagnosed 
chronic disability, is precluded.  38 C.F.R. § 3.317.

The Board must also consider service connection on a direct 
basis.  Combee.  In this regard, there is no evidence that the 
Veteran was diagnosed with anemia while on active duty.  On the 
contrary, the Veteran himself indicated that he did not have 
anemia while in the service.  VA medical records do not show a 
diagnosis of anemia until October 1998, five years after he left 
service, at which point is was considered mild.  The Board notes 
that a prolonged period without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While the record does reflect 
that the Veteran has been diagnosed with anemia again in 2001 and 
2007, there is no evidence that this was a chronic condition.  In 
fact, the July 2009 VA examiner concluded that there was no 
evidence of anemia at the time of the examination, and noted that 
the Veteran had no treatment for his anemia.  She diagnosed 
transient mild normochromic-normocytic anemia of uncertain 
etiology.  In order for service connection to be warranted for 
the Veteran's anemia, there would need to be medical evidence of 
a nexus to service.  However, in this case, there is no medical 
evidence that provides a link between the Veteran's anemia and 
his active duty.  As such, service connection on a direct basis 
is not warranted.  Boyer, 38 C.F.R. § 3.303.  

Service connection - undiagnosed illness manifested by weight 
gain

The Veteran contends that he has a weight gain as a result of his 
service in the Persian Gulf War.  In addition, he has asserted 
that he has gained weight as a result of the stress and pressure 
of war, and that he has used food as a comfort.

Ongoing VA medical records show that the Veteran has been found 
to be obese and has been counseled on a healthy diet.  At his 
February 2007 VA examination, the Veteran indicated that he had 
lost 30 to 40 pounds.  

A July 2009 VA examination report shows that the examiner noted 
that the Veteran had a history of morbid obesity.  She noted that 
the Veteran's abnormal weight gain was due to dietary 
indiscretion, which was improved with dietary control.

Based on the evidence of record, the Board finds that service 
connection for weight gain cannot be granted.  Since the 
Veteran's weight issues have not been associated with a diagnosed 
disorder, service connection on a direct basis is not 
appropriate.  Brammer, 38 C.F.R. § 3.303.  However, the Board 
finds that service connection under 38 C.F.R. § 3.317, for a 
chronic, undiagnosed illness, is not warranted, either, as his 
weight gain has been associated, by competent medical evidence, 
to the Veteran's dietary indiscretion.  The evidence reflects 
that the Veteran has been counseled on his diet, and the July 
2009 VA examiner attributed his weight problems to his dietary 
indiscretion.  Since there is a medical reason for his weight 
gain, this would not be considered an undiagnosed illness.  
38 C.F.R. § 3.317.  The Board notes that the Veteran indicated 
that he used food as a comfort to the stress of war; however, 
none of his psychiatric treatment or examination records reflect 
this, and his psychiatric examiners did not provide any opinion 
regarding this assertion.  As such, service connection is not 
warranted.

Service connection - undiagnosed illness manifested by chronic 
thirst/dry mouth
 
The Veteran contends that he has had a dry mouth and excessive 
thirst which started in 1994, and that it has been intermittent.

A July 2009 VA examination report shows that the Veteran reported 
that his chronic thirst and dry mouth started in 1994 and was 
intermittent.  It occurred about every month and lasted three to 
four hours.  Nothing in particular seemed to bring it on, but 
drinking, especially water, diet green or diet cranberry juice 
helped.  He indicated that it was worse when he had not slept 
well.  The examiner concluded that his chronic thirst and dry 
mouth was consistent with diabetes.

The Board finds that, based upon the evidence of record, service 
connection is not warranted for thirst and dry mouth since it has 
been found to be associated with diagnosed diabetes mellitus, 
type II.  Since the Veteran's thirst and dry mouth has been 
associated with a diagnosed disorder, the Board must also 
consider service connection on a direct basis for diabetes 
mellitus.

Service treatment records do not show any evidence of treatment 
for or a diagnosis of diabetes mellitus.  The first medical 
record showing a diagnosis of diabetes mellitus is not until 
November 2006, over 10 years after his discharge from service  
While VA medical records show ongoing treatment for diabetes 
mellitus, there is no evidence that the Veteran's diabetes 
mellitus is related to, or began during, active duty.  With no 
evidence of a link between his diabetes mellitus and active duty, 
service connection cannot be granted on a direct basis for the 
Veteran's diabetes mellitus.  38 C.F.R. § 3.303.  

The Board notes that diabetes mellitus is a disorder for which 
presumptive service connection is available, if the evidence were 
to reflect that the Veteran served in Vietnam and was therefore 
presumed to have been exposed to herbicides.  However, as there 
is no evidence in the claims file that the Veteran ever served in 
Vietnam, service connection for diabetes mellitus on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Service connection - undiagnosed illness manifested by blackouts

The Veteran contends that he has had blackouts as a result of an 
undiagnosed illness incurred during service in the Persian Gulf 
War.  At his July 2009 Gulf War examination, the Veteran 
indicated that his blackouts were very infrequent and that they 
occurred as a result of coughing or swallowing.

Service treatment records do not show any treatment for 
blackouts.  An April 1991 service treatment record shows that the 
Veteran was seen for dizziness, but he had not had any loss of 
consciousness.  In fact, on the Veteran's May 1993 Dental Health 
Questionnaire, the Veteran indicated that he had never had 
anemia.

At his October 1998 VA neurological examination, the Veteran 
reported that he had a history of blackouts, the most recent 
being about six months prior to the examination.  He indicated 
that he had about three to four blackouts, and that there were no 
clonic movements of the extremities and no tongue bites.  The 
examiner noted that a computed tomography (CT) scan of the 
Veteran's head was normal, and that these blackouts were not 
suggestive of seizures, but were more of a vasovagal type.

A July 2009 VA examination report shows that the Veteran 
indicated that he began having blackouts in 1994, which were very 
infrequent an occurred a few times per month.  Otherwise, he was 
asymptomatic.  The Veteran indicated that he lost consciousness 
when he coughed or swallowed.  He had no palpations, dizziness, 
dyspnea or other symptoms associated at the time.  He has no pain 
or other symptoms.  The examiner diagnosed brief, transient 
unprovoked "blackouts" of uncertain etiology.  The Veteran had 
a normal cardiac workup, and was diagnosed with obstructive sleep 
apnea and inadequate sleep hygiene.

The Board finds that service connection for an undiagnosed 
illness manifested by blackouts is not warranted.  While there 
has not been a diagnosis associated with the Veteran's blackouts, 
there is no evidence that these incidents have been chronic at 
any time since his discharge from service.  To meet the criteria 
for a chronic, undiagnosed illness, the evidence would need to 
establish that the Veteran's blackouts existed for six months or 
more, even with intermittent episodes of improvement and 
worsening over a six month period, measured from the earliest 
date on which the pertinent evidence establishes that his 
blackout began.  38 C.F.R. § 3.317(a)(3).  In the present case, 
there is no evidence that the Veteran's blackouts have been 
chronic in nature.  The Veteran himself has indicated that they 
were intermittent, and that he they had only occurred three to 
four times.  The July 2009 VA examiner found them to be brief and 
transient in nature.  Therefore, service connection is not 
warranted for blackouts, as due to an undiagnosed illness, as 
they have not been found to be chronic under the criteria set 
forth in the regulation.  Id.

Service connection - erectile dysfunction

The Veteran has contended that he has erectile dysfunction which 
is related to service. 

A September 1997 VA medical record shows that the Veteran was 
found to have pain and bleeding upon ejaculation.  He was 
assessed with epididymitis, prostatitis, dysuria and a UTI.

At his October 1998 genitourinary examination, the Veteran 
indicated that his erections were not as firm as they had once 
been, and that he had pain upon ejaculation.  However, he was 
able to have intercourse and had no other urologic complaints.  
His pertinent diagnoses were a history of dysuria, etiology 
unknown, and decreased testosterone.

A September 2001 private medical record reflects the Veteran's 
report of impotence and his request for Viagra.

A February 2007 VA Persian Gulf War registry examination shows 
that the Veteran was diagnosed with erectile dysfunction.  He 
reported that it had been occurring for about four years, and 
that he was on Viagra, which did not help.

The August 2009 VA examiner noted that the Veteran reported that 
he had burning ejaculation and urination since he was diagnosed 
with a urinary tract infection in 1998.  He has had erectile 
dysfunction since 2003 and he only gets an erection and 
ejaculation about twice a month with difficulty getting vaginal 
penetration.  He indicated that Viagra worked, but not well 
enough, and that he did not have a vasectomy.  The examiner 
diagnosed hypotesosteronemia (hypogonadism) with residual 
erectile dysfunction, which manifested after service.  The 
examiner noted that there was no objective evidence to support 
worsening due to hypertension or any hypertensive medication.  

The Board finds that, based upon the evidence of record, service 
connection is not warranted for the Veteran's erectile 
dysfunction.  His service treatment records do not reflect any 
diagnosis of or treatment for erectile dysfunction.  The Veteran 
himself reported that it began in approximately 2003.  While the 
Veteran has been had ongoing treatment for erectile dysfunction 
since service, there is no evidence which links this condition to 
his time on active duty.  In fact, the August 2009 examiner noted 
that it was due to hypotesosteronemia (hypogonadism), which began 
after service.  Without any medical evidence of a nexus between 
his current erectile dysfunction and service, service connection 
cannot be granted.  38 C.F.R. § 3.303, Boyer.

The Board notes that the Veteran has indicated that he believes 
that his conditions are all attributed to his active duty in the 
Persian Gulf War.  To the extent that the Veteran has contended 
that his conditions are related to his military service, the 
Board observes that lay witnesses are competent to provide 
testimony or statements relating to symptoms or facts of events 
that the lay witness observed and is within the realm of his or 
her personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's claimed 
psychiatric disorder, anemia, weight gain, thirst/dry mouth and 
diabetes, and blackouts and his military service to be complex in 
nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).   Additionally, in a 
single-judge Memorandum Decision issued by the Court, it was 
noted that "in the absence of any medical evidence, the record 
must provide some evidence beyond an appellant's own conclusory 
statements regarding causation to establish that the appellant 
suffered from an event, injury or disease in service."  
Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. 
May 10, 2010).  While the Board recognizes that such single judge 
decisions carry no precedential weight, they may be relied upon 
for any persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his 
symptoms, the Board accords his statements regarding the etiology 
of his conditions little probative value as he is not competent 
to opine on such a complex medical question.  Specifically, where 
the determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only 
offered conclusory statements regarding the relationship between 
his conditions and his military service.  In contrast, the July 
and August 2009 VA examiners took into consideration all the 
relevant facts in providing her opinion.  Moreover, such medical 
examination reports contained clear conclusions with supporting 
data, and a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  As such, the 
Board accords great probative weight to the July and August 2009 
VA examiners' opinions.

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his conditions are outweighed by the 
competent and probative July and August 2009 VA examiners' 
findings.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Special Monthly Compensation

The other issue before the Board is entitlement to special 
monthly compensation based on loss of use of a creative organ.  
The Board notes that special monthly compensation is a special 
statutory award, in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule.  Claims for special monthly compensation, other than 
those pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 
38 C.F.R. §§ 3.350 and 3.352.

As pertinent to the Veteran's claim here, special monthly 
compensation is payable at a specified rate if he, as the result 
of service-connected disability, has suffered the anatomical loss 
or loss of use of one or more creative organs.  38 U.S.C.A. 
§ 1114(k) (West Supp. 2009), 38 C.F.R. § 3.350(a) (2010).

The Board notes that the Veteran is service-connected for asthma, 
hypertension, sleep disturbance due to an undiagnosed illness, 
blood in urine due to an undiagnosed illness, chronic fatigue and 
weakness due to an undiagnosed illness, chronic headaches due to 
an undiagnosed illness, muscle tingling in the right lower 
extremity due to an undiagnosed illness, and muscle tingling in 
the left lower extremity due to an undiagnosed illness.

Loss of a creative organ will be shown by acquired absence of one 
or both testicles (other than undescended testicles) or other 
creative organ.  Loss of use of one testicle will be established 
when examination by a board finds that: (a) the diameters of the 
affected testicle are reduced to one-third of the corresponding 
diameters of the paired normal testicle, or (b) the diameters of 
the affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably harder 
or softer than the corresponding normal testicle; or (c) if 
neither of the conditions (a) or (b) is met, when a biopsy, 
recommended by a board including a genitourologist and accepted 
by the Veteran, establishes the absence of spermatozoa.  38 
C.F.R. § 3.350(a)(1)(i) (2010).

While the evidence of record shows that the Veteran has been 
diagnosed with erectile dysfunction, there is no evidence that it 
is related to any service-connected disability.  The August 2009 
VA examiner diagnosed hypotesosteronemia (hypogonadism) with 
residual erectile dysfunction, and indicated that it manifested 
after service.  The Board notes that the Veteran is service-
connected for hypertension; however, the VA examiner noted that 
there was no objective evidence to support worsening due to 
hypertension or any hypertensive medication.  Specifically, the 
Board has, by this decision, determined that the Veteran is not 
entitled to service connection for erectile dysfunction.  Thus, 
he is not entitled to special monthly compensation for the 
anatomical loss or loss of use of a creative organ.  As such, 
since there is no evidence that the Veteran's erectile 
dysfunction is related to a service-connected disability, special 
monthly compensation is not warranted.  38 C.F.R. § 3.350(a).

Where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement under 
the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 
at 426, 430 (1994).  As there is no legal basis for an award of 
special monthly compensation based upon loss of use of a creative 
organ, the claim must be denied as a matter of law.


ORDER

Service connection for undiagnosed illness manifested by anxiety 
or other neuropsychological signs or symptoms is denied.  

Service connection for PTSD is denied.  

Service connection for undiagnosed illness manifested by anemia 
is denied.

Service connection for undiagnosed illness manifested by weight 
gain is denied.

Service connection for undiagnosed illness manifested by chronic 
thirst and dry mouth is denied. 

Service connection for undiagnosed illness manifested by 
blackouts is denied.



Service connection for erectile dysfunction is denied.

Special monthly compensation for erectile dysfunction is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


